Title: To Thomas Jefferson from James Brown, 20 February 1821
From: Brown, James
To: Jefferson, Thomas


 Sir
Charlottesville
Feby. 20th 1821
I calld on you last Spring for the payment of your Bond to Thomas F. Lewis for which I had advanced Cash, It probably has Slipt your Memory, that “I Said would deposit the Bond with Mr. James Leitch to whoom you would please make payment: (as you were not prepared to discharge it at the time I calld on you) having no particular use for the Money untill now, I have applied to Mr. Leitch for it to day & find it has not been paid: You will very much oblige me by either depositing the Money or a draft: on Richmond by the next Albemarle Court—Yr. Obt ServtJames Brown